In an action by the vendee named in a contract for the purchase and sale of real property for specific performance, and for other relief, the appeal is (1) from an order dismissing the amended complaint on the motion of respondent Albert M. Hyatt,. by reason of appellant’s failure diligently to prosecute the action (Rules Civ. Prac., rule 156), and (2) from the decision on which said order was entered. The order recites that respondent Burchetta was heard as an attorney and as a party in support of the motion. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Appeal from decision dismissed, without costs. No appeal lies from a decision. Present ■—Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.